Citation Nr: 0311403	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

	Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to June 1985.

This matter arises before the Board of Veterans' Appeals (Board) on appeal 
from an April 1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, that denied the above claim.


REMAND

Additional development of the evidence is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  VA has a duty 
to assist the veteran in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  

Here, potentially relevant records have not been obtained by the RO.  For 
example, the veteran has been in receipt of Social Security Administration 
(SSA) benefits since 1993; however, his complete SSA records have not been 
obtained.  The RO should make arrangements to obtain these records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Given the uncertainty of the etiology of the veteran's psychiatric 
disability, on remand he should also be afforded an appropriate VA 
examination to resolve this matter.  See 38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, while the Board regrets the delay, this claim is REMANDED to 
the RO for the following:

1.  Request that the veteran provide a complete list 
of those who have treated him for his psychiatric 
disorder since his separation from service and obtain 
all records of any treatment reported by the veteran 
that are not already in the claims file.  The Board is 
particularly interested in any records dated from 1985 
to 1991.

2.  Make the necessary arrangements to obtain a copy 
of any SSA decision denying or granting disability 
benefits to the veteran.  Obtain all the records from 
the SSA that were used in considering the veteran's 
claim for disability benefits, including any reports 
of subsequent examinations or treatment.  

3.  After the foregoing development has been 
accomplished, afford the veteran a comprehensive VA 
examination by a psychiatrist.  The claims folder and 
a copy of this remand are to be made available to the 
examiner prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed the 
claims folder, including the service medical records.  
All tests deemed necessary by the examiner are to be 
performed. 

Based upon the medical documentation on file, the examiner should 
specifically express an opinion as to the date of onset and etiology of any 
current psychiatric disorder.  Specifically, is it at least as likely as 
not that any current psychiatric disorder had its onset during active 
service or is related to any in-service disease or injury?  

The examiner must provide a comprehensive report including complete 
rationales for all opinions and conclusions reached, citing the objective 
medical findings leading to the examiner's conclusions.  

4.  Thereafter, review the claims folder and ensure that ensure that all of 
the foregoing development have been conducted and completed in full.  
Specific attention is directed to the examination report.  Ensure that the 
medical report is complete and in full compliance with the above 
directives.  Remand instructions of the Board are neither optional nor 
discretionary.  If the report is deficient in any manner or fails to 
provide the specific information requested, it must be returned to the 
examiner for correction. 38 C.F.R. § 4.2 (2002); See also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Review the claims file and ensure that no other notification or 
development action is required by the VCAA.  If further action is required, 
undertake it before further adjudication of the claim.  
6.  Finally, readjudicate the veteran's claim on appeal, with application 
of all appropriate laws and regulations and consideration of any additional 
information obtained.  If the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be furnished an 
SSOC and afforded a reasonable period of time within which to respond 
thereto.  

By this remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until notified.  The 
appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        ____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


